Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 01, 2017

The Court of Appeals hereby passes the following order:

A18D0136. DEBORAH SIMMS v. MARK BUTLER, COMMISSIONER,
    GEORGIA DEPARTMENT OF LABOR et al.

       Deborah Simms filed a petition in the superior court seeking judicial review of
an administrative ruling of the Department of Labor Board of Review (the “Board”)
that found Simms ineligible for the receipt of unemployment benefits. On June 26,
2017, the superior court affirmed the Board’s decision. Simms1 filed this pro se
application for discretionary appeal on October 10, 2017. We, however, lack
jurisdiction.
       A discretionary application must be filed within 30 days of entry of the judgment
sought to be appealed. OCGA § 5-6-35 (d). The requirements of OCGA § 5-6-35 are
jurisdictional, and this Court cannot accept an application for appeal not made in
compliance therewith. Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57) (1989); see
also In the Interest of B. R. F., 338 Ga. App. 762, 762 (791 SE2d 859) (2016) (filing
deadline for discretionary applications “is jurisdictional, and this court is unable to
accept an untimely application”). Because Simms filed this application 106 days after
entry of the judgment she seeks to appeal, it is untimely, and we lack jurisdiction to
consider it. Accordingly, this application is hereby DISMISSED.


       1
        On July 3, 2017, Simms initially filed a direct appeal from the superior court’s
order affirming the Board’s decision. We dismissed the appeal, however, because of
her failure to comply with the discretionary appeal procedures. See Case No.
A18A0185 (decided September 27, 2017); Dunlap v. City of Atlanta, 272 Ga. 523, 524
(531 SE2d 702) (2000) (under OCGA § 5-6-35 (a) (1), appeals from orders of superior
courts reviewing decisions of state administrative agencies must be initiated by filing
an application for discretionary review).
Court of Appeals of the State of Georgia
        Clerk’s Office, Atlanta,____________________
                                  11/01/2017
        I certi fy that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my si gnature and the seal of said court
hereto affixed the day and year last above written.

                                                  , Clerk.